Case 2:16-cv-00237-JAK-GJS Document 114-5 Filed 11/05/18 Page 1 of 91 Page ID
                                   #:917




                                                Exhibit A Pt.4(a)
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 1 of
                                                              Page
                                                                40 PageID
                                                                    2 of 91 #:15802
                                                                             Page ID
                                      #:918
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 2 of
                                                              Page
                                                                40 PageID
                                                                    3 of 91 #:15803
                                                                             Page ID
                                      #:919
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 3 of
                                                              Page
                                                                40 PageID
                                                                    4 of 91 #:15804
                                                                             Page ID
                                      #:920
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 4 of
                                                              Page
                                                                40 PageID
                                                                    5 of 91 #:15805
                                                                             Page ID
                                      #:921
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 5 of
                                                              Page
                                                                40 PageID
                                                                    6 of 91 #:15806
                                                                             Page ID
                                      #:922
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 6 of
                                                              Page
                                                                40 PageID
                                                                    7 of 91 #:15807
                                                                             Page ID
                                      #:923
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 7 of
                                                              Page
                                                                40 PageID
                                                                    8 of 91 #:15808
                                                                             Page ID
                                      #:924
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 8 of
                                                              Page
                                                                40 PageID
                                                                    9 of 91 #:15809
                                                                             Page ID
                                      #:925
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-1 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 9 of
                                                               Page
                                                                  40 PageID
                                                                     10 of 91#:15810
                                                                               Page ID
                                       #:926
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 10Page
                                                             of 40 11
                                                                   PageID
                                                                      of 91 #:15811
                                                                             Page ID
                                       #:927
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 11Page
                                                             of 40 12
                                                                   PageID
                                                                      of 91 #:15812
                                                                             Page ID
                                       #:928
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 12Page
                                                             of 40 13
                                                                   PageID
                                                                      of 91 #:15813
                                                                             Page ID
                                       #:929
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 13Page
                                                             of 40 14
                                                                   PageID
                                                                      of 91 #:15814
                                                                             Page ID
                                       #:930
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 14Page
                                                             of 40 15
                                                                   PageID
                                                                      of 91 #:15815
                                                                             Page ID
                                       #:931
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 15Page
                                                             of 40 16
                                                                   PageID
                                                                      of 91 #:15816
                                                                             Page ID
                                       #:932
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 16Page
                                                             of 40 17
                                                                   PageID
                                                                      of 91 #:15817
                                                                             Page ID
                                       #:933
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 17Page
                                                             of 40 18
                                                                   PageID
                                                                      of 91 #:15818
                                                                             Page ID
                                       #:934
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 18Page
                                                             of 40 19
                                                                   PageID
                                                                      of 91 #:15819
                                                                             Page ID
                                       #:935
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 19Page
                                                             of 40 20
                                                                   PageID
                                                                      of 91 #:15820
                                                                             Page ID
                                       #:936
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 20Page
                                                             of 40 21
                                                                   PageID
                                                                      of 91 #:15821
                                                                             Page ID
                                       #:937
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 21Page
                                                             of 40 22
                                                                   PageID
                                                                      of 91 #:15822
                                                                             Page ID
                                       #:938
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 22Page
                                                             of 40 23
                                                                   PageID
                                                                      of 91 #:15823
                                                                             Page ID
                                       #:939
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 23Page
                                                             of 40 24
                                                                   PageID
                                                                      of 91 #:15824
                                                                             Page ID
                                       #:940
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 24Page
                                                             of 40 25
                                                                   PageID
                                                                      of 91 #:15825
                                                                             Page ID
                                       #:941
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 25Page
                                                             of 40 26
                                                                   PageID
                                                                      of 91 #:15826
                                                                             Page ID
                                       #:942
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 26Page
                                                             of 40 27
                                                                   PageID
                                                                      of 91 #:15827
                                                                             Page ID
                                       #:943
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 27Page
                                                             of 40 28
                                                                   PageID
                                                                      of 91 #:15828
                                                                             Page ID
                                       #:944
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 28Page
                                                             of 40 29
                                                                   PageID
                                                                      of 91 #:15829
                                                                             Page ID
                                       #:945
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 29Page
                                                             of 40 30
                                                                   PageID
                                                                      of 91 #:15830
                                                                             Page ID
                                       #:946
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 30Page
                                                             of 40 31
                                                                   PageID
                                                                      of 91 #:15831
                                                                             Page ID
                                       #:947
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 31Page
                                                             of 40 32
                                                                   PageID
                                                                      of 91 #:15832
                                                                             Page ID
                                       #:948
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 32Page
                                                             of 40 33
                                                                   PageID
                                                                      of 91 #:15833
                                                                             Page ID
                                       #:949
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 33Page
                                                             of 40 34
                                                                   PageID
                                                                      of 91 #:15834
                                                                             Page ID
                                       #:950
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 34Page
                                                             of 40 35
                                                                   PageID
                                                                      of 91 #:15835
                                                                             Page ID
                                       #:951
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 35Page
                                                             of 40 36
                                                                   PageID
                                                                      of 91 #:15836
                                                                             Page ID
                                       #:952
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 36Page
                                                             of 40 37
                                                                   PageID
                                                                      of 91 #:15837
                                                                             Page ID
                                       #:953
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 37Page
                                                             of 40 38
                                                                   PageID
                                                                      of 91 #:15838
                                                                             Page ID
                                       #:954
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 38Page
                                                             of 40 39
                                                                   PageID
                                                                      of 91 #:15839
                                                                             Page ID
                                       #:955
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 39Page
                                                             of 40 40
                                                                   PageID
                                                                      of 91 #:15840
                                                                             Page ID
                                       #:956
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-1 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 40Page
                                                             of 40 41
                                                                   PageID
                                                                      of 91 #:15841
                                                                             Page ID
                                       #:957
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 1 of
                                                               Page
                                                                  43 PageID
                                                                     42 of 91#:15842
                                                                               Page ID
                                       #:958
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 2 of
                                                               Page
                                                                  43 PageID
                                                                     43 of 91#:15843
                                                                               Page ID
                                       #:959
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 3 of
                                                               Page
                                                                  43 PageID
                                                                     44 of 91#:15844
                                                                               Page ID
                                       #:960
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 4 of
                                                               Page
                                                                  43 PageID
                                                                     45 of 91#:15845
                                                                               Page ID
                                       #:961
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 5 of
                                                               Page
                                                                  43 PageID
                                                                     46 of 91#:15846
                                                                               Page ID
                                       #:962
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 6 of
                                                               Page
                                                                  43 PageID
                                                                     47 of 91#:15847
                                                                               Page ID
                                       #:963
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 7 of
                                                               Page
                                                                  43 PageID
                                                                     48 of 91#:15848
                                                                               Page ID
                                       #:964
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 8 of
                                                               Page
                                                                  43 PageID
                                                                     49 of 91#:15849
                                                                               Page ID
                                       #:965
Case
 Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-2 114-5
                                        Filed: 06/26/12
                                                Filed 11/05/18
                                                        Page 9 of
                                                               Page
                                                                  43 PageID
                                                                     50 of 91#:15850
                                                                               Page ID
                                       #:966
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 10Page
                                                             of 43 51
                                                                   PageID
                                                                      of 91 #:15851
                                                                             Page ID
                                       #:967
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 11Page
                                                             of 43 52
                                                                   PageID
                                                                      of 91 #:15852
                                                                             Page ID
                                       #:968
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 12Page
                                                             of 43 53
                                                                   PageID
                                                                      of 91 #:15853
                                                                             Page ID
                                       #:969
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 13Page
                                                             of 43 54
                                                                   PageID
                                                                      of 91 #:15854
                                                                             Page ID
                                       #:970
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 14Page
                                                             of 43 55
                                                                   PageID
                                                                      of 91 #:15855
                                                                             Page ID
                                       #:971
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 15Page
                                                             of 43 56
                                                                   PageID
                                                                      of 91 #:15856
                                                                             Page ID
                                       #:972
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 16Page
                                                             of 43 57
                                                                   PageID
                                                                      of 91 #:15857
                                                                             Page ID
                                       #:973
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 17Page
                                                             of 43 58
                                                                   PageID
                                                                      of 91 #:15858
                                                                             Page ID
                                       #:974
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 18Page
                                                             of 43 59
                                                                   PageID
                                                                      of 91 #:15859
                                                                             Page ID
                                       #:975
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 19Page
                                                             of 43 60
                                                                   PageID
                                                                      of 91 #:15860
                                                                             Page ID
                                       #:976
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 20Page
                                                             of 43 61
                                                                   PageID
                                                                      of 91 #:15861
                                                                             Page ID
                                       #:977
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 21Page
                                                             of 43 62
                                                                   PageID
                                                                      of 91 #:15862
                                                                             Page ID
                                       #:978
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 22Page
                                                             of 43 63
                                                                   PageID
                                                                      of 91 #:15863
                                                                             Page ID
                                       #:979
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 23Page
                                                             of 43 64
                                                                   PageID
                                                                      of 91 #:15864
                                                                             Page ID
                                       #:980
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 24Page
                                                             of 43 65
                                                                   PageID
                                                                      of 91 #:15865
                                                                             Page ID
                                       #:981
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 25Page
                                                             of 43 66
                                                                   PageID
                                                                      of 91 #:15866
                                                                             Page ID
                                       #:982
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 26Page
                                                             of 43 67
                                                                   PageID
                                                                      of 91 #:15867
                                                                             Page ID
                                       #:983
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 27Page
                                                             of 43 68
                                                                   PageID
                                                                      of 91 #:15868
                                                                             Page ID
                                       #:984
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 28Page
                                                             of 43 69
                                                                   PageID
                                                                      of 91 #:15869
                                                                             Page ID
                                       #:985
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 29Page
                                                             of 43 70
                                                                   PageID
                                                                      of 91 #:15870
                                                                             Page ID
                                       #:986
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 30Page
                                                             of 43 71
                                                                   PageID
                                                                      of 91 #:15871
                                                                             Page ID
                                       #:987
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 31Page
                                                             of 43 72
                                                                   PageID
                                                                      of 91 #:15872
                                                                             Page ID
                                       #:988
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 32Page
                                                             of 43 73
                                                                   PageID
                                                                      of 91 #:15873
                                                                             Page ID
                                       #:989
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 33Page
                                                             of 43 74
                                                                   PageID
                                                                      of 91 #:15874
                                                                             Page ID
                                       #:990
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 34Page
                                                             of 43 75
                                                                   PageID
                                                                      of 91 #:15875
                                                                             Page ID
                                       #:991
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 35Page
                                                             of 43 76
                                                                   PageID
                                                                      of 91 #:15876
                                                                             Page ID
                                       #:992
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 36Page
                                                             of 43 77
                                                                   PageID
                                                                      of 91 #:15877
                                                                             Page ID
                                       #:993
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 37Page
                                                             of 43 78
                                                                   PageID
                                                                      of 91 #:15878
                                                                             Page ID
                                       #:994
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 38Page
                                                             of 43 79
                                                                   PageID
                                                                      of 91 #:15879
                                                                             Page ID
                                       #:995
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 39Page
                                                             of 43 80
                                                                   PageID
                                                                      of 91 #:15880
                                                                             Page ID
                                       #:996
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 40Page
                                                             of 43 81
                                                                   PageID
                                                                      of 91 #:15881
                                                                             Page ID
                                       #:997
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 41Page
                                                             of 43 82
                                                                   PageID
                                                                      of 91 #:15882
                                                                             Page ID
                                       #:998
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 42Page
                                                             of 43 83
                                                                   PageID
                                                                      of 91 #:15883
                                                                             Page ID
                                       #:999
Case
 Case:
     2:16-cv-00237-JAK-GJS
       1:03-cv-02463 Document
                            Document
                              #: 697-2 Filed:
                                       114-5 06/26/12
                                              Filed 11/05/18
                                                      Page 43Page
                                                             of 43 84
                                                                   PageID
                                                                      of 91 #:15884
                                                                             Page ID
                                      #:1000
Case
  Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-3114-5
                                        Filed: 06/26/12
                                               Filed 11/05/18
                                                        Page 1Page
                                                              of 2 PageID
                                                                    85 of 91#:15885
                                                                               Page ID
                                      #:1001
Case
  Case:
     2:16-cv-00237-JAK-GJS
        1:03-cv-02463 Document
                            Document
                               #: 697-3114-5
                                        Filed: 06/26/12
                                               Filed 11/05/18
                                                        Page 2Page
                                                              of 2 PageID
                                                                    86 of 91#:15886
                                                                               Page ID
                                      #:1002
Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-561Filed
                                                Filed
                                                    11/05/18
                                                      03/10/17Page
                                                                Page
                                                                   871ofof91
                                                                           8 Page ID
                                     #:1003


              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

DONTEL THOMAS and
DALTON JACKSON, on
behalf of Themselves and all Others
Similarly Situated                                                PLAINTIFFS

v.                           No. 2:15-cv-95-DPM

NEAL BYRD, in his Official Capacity;
JOHN THOMAS, individually and in his
official capacity as an employee of City of
Helena-West Helena; and SENTENCING
OPTIONS SPECIALISTS, INC.                                      DEFENDANTS

                                   ORDER

     1. The Court held a fairness hearing on the proposed class settlement

agreement in Helena on 6 March 2017. The Court confirmed its earlier

tentative conclusion that the proposal is within the range of fair, reasonable,

and adequate ways to resolve this case. There are some loose ends to tie up,

in the next month or so, before the Court can consider giving final approval.

     2. All required notices were given. Potential class members received

adequate and proper notice of the proposed deal. They had a fair opportunity

to make a claim for a share of the settlement fund. The claims process is

proceeding well, with thoroughness and the right spirit: the point is to

identify all those who were wronged and should get some money. No
Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-561Filed
                                                Filed
                                                    11/05/18
                                                      03/10/17Page
                                                                Page
                                                                   882ofof91
                                                                           8 Page ID
                                     #:1004


 potential class member objected in writing to the terms of the proposed

 settlement by the 31 January 2017 deadline. No potential class member

 objected at the fairness hearing, or has otherwise contacted the parties or the

 Court with an objection. The claims period has closed, subject to resolution

 of disputed and timely claims already made. The time for objections to the

 proposed settlement has passed.

       3. The parties must file a joint final claims report by 31 March 2017.

 This report must be comprehensive. It must include an exemplar of each of

 the various letters that went out to claimants. It must include a final

spreadsheet listing all claims made, approved, and rejected. It must also note

whether any rejected claimant has appealed or sought reconsideration. The

spreadsheet should list claimants anonymously, by number.                 A key

 document, listing claimants by number and name, must be filed under seal by

31 March 2017 too.

       4. At the fairness hearing, class counsel requested named-plaintiff

incentive awards of $25,000 for Dalton Jackson and $10,000 for Dontel

Thomas. Jackson attended the hearing and testified. Thomas couldn't attend.

Thomas must therefore file a sworn statement in support of his requested


                                       -2-
Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-561Filed
                                                Filed
                                                    11/05/18
                                                      03/10/17Page
                                                                Page
                                                                   893ofof91
                                                                           8 Page ID
                                     #:1005


award by 31 March 2017. The Court will consider and decide about these

proposed awards as part of the final-approval process.

      5.   Two potential side agreements were discussed at the fairness

hearing. The first would allow the three class members who opted out of the

class to opt in, without waiving non-Rule 8 claims against the defendants in

other law suits. Second, class counsel has agreed to drop a pending Circuit

Court suit against the Municipal League and the Arkansas Public Entities Risk

Management Association, if the Court gives final approval to the settlement.

File a joint report attaching the side agreements by 31March2017. FED. R.

Crv. P. 23(e)(3).

      6. How is the money going to be divided? The parties' proposed

settlement agreement provides that the $210,000 will cover some incentive

award to Jackson and to Thomas (for taking the public lead in filing this case),

a reasonable attorney's fee to class counsel (to be set later by the Court), and

the balance will be divided among the class members who made timely and

valid claims. NQ 52-1, §IV, D, if 3. At the fairness hearing, class counsel said

his requested fee would not be more than $75,000. The Court and the lawyers

also discussed how the class members' share should be split-what would be


                                       -3-
Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-561Filed
                                                Filed
                                                    11/05/18
                                                      03/10/17Page
                                                                Page
                                                                   904ofof91
                                                                           8 Page ID
                                     #:1006


the fairest, the most reasonable, and the most efficient method? Two options

were discussed: an equal division among all those people with a valid

approved claim (pro rata); or an unequal division based on the number of

days each approved claimant spent in jail without having had a first-

appearance hearing before a judge (per diem).

      For four reasons, the Court has concluded that an equal division is the

best method.     First, sharing the settlement money equally is what the

proposed settlement agreement implies would be done. There's a reasonable

expectation of a pro rata division. Second, figuring out a per diem award for

each person would be complicated and expensive-it would reduce the pot

of money available for payment to the approved claimants. The jail and court

records are incomplete and cloudy. Lawyers, legal assistants, claimants, and

the Court would have to go claim by claim to decide on each person's share.

We did this in the Covington v. Byrd case; and it was a long, winding road.

Greater precision could be achieved in this case, but it would end up taking

money out of people's pockets. Third, the Court is concerned about fair notice

to everyone. The original notices were silent about a per diem distribution, so

that would be adding something new at the last minute. Fourth, the maxim


                                       -4-
Case 2:16-cv-00237-JAK-GJS
         Case 2:15-cv-00095-DPM
                             Document
                                 Document
                                      114-561Filed
                                                Filed
                                                    11/05/18
                                                      03/10/17Page
                                                                Page
                                                                   915ofof91
                                                                           8 Page ID
                                     #:1007


is" equity loves equality." There's a basic fairness in dividing the pot equally

among all those who asked for a share and showed that they deserved one.

No doubt the folks who stayed in jail longer without a bond hearing did

suffer more.      An equal distribution also recognizes, though, that the

constitutional injury occurs when a person has to stay in jail even one day too

long. All things considered, a pro rata division isn't perfect, but it's good and

fair.

        7. The Court is concerned about the potential cy pres distribution of any

unclaimed money to a charitable entity. As long as it's cost effective to do so,

any unclaimed settlement funds should eventually be distributed equally

among all those who made approved claims. In re Bankamerica Corporation

Securities Litigation, 775 F.3d 1060, 1064 (8th Cir. 2015); PRINCIPLES OF

AGGREGATE LITIGATION§ 3.07 (2010). If this is impracticable, then the Court

must address the fit between the nominated charity (the International Trust

for the Humanities, NQ 52-1, § X,    if 1) and this case. Any recipient charity
must be one whose "interests reasonably approximate those being pursued

by the class." 775 F.3d at 1064.




                                       -5-
